DETAILED FORM PTO-324 COMMUNICATION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 5/6/2022 Response Is Informal/Non-Responsive
01.	The 5/6/2022 "Response" includes presenting a replacement sheet drawing of FIG. 3 and the REMARKS note that "FIG. 3 has been corrected." 
37 CFR § 1.121(d) notes that: "All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper."
The 5/6/2022 Response fails to present any explanation, let alone "in detail," the drawing amendment.
37 CFR § 1.121(d)(1) notes that  notes that: "A marked-up copy of any amended drawing [FIG. 3], including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as 'Annotated Sheet' and must be presented in the amendment or remarks section that explains the change to the drawings."
And 37 CFR § 1.121(d)(2) notes that "[a] marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner."
Accordingly, Applicants are required to provide "[a] marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner." Applicant's are also required to explain in the REMARKS "the change to the drawings."
Accordingly, to avoid abandoning this Application, since the Reply appears to be bona fide, Applicant must file a response correcting the above described omission(s) and matter(s), and satisfying the requirements of 37 CFR § 1.111 and § 1.121, within a shortened statutory period of TWO MONTHS from the mailing date of this notice. Extension of this time period may be granted under 37 CFR § 1.136(a). 
CONCLUSION
02.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. THIS TIME PERIOD IS EXTENDIBLE UNDER 37 CFR § 1.136(A).
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814